Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Peter F. Corless on August 24, 2021.
Amendment to Claims
(i). Claims 20-28, 32, and 35 are canceled.
(ii). Claim 1 is replaced by the following:
1. A method of inhibiting Foxp3+ regulatory T cell (Treg) activity or  proliferation in an anti-tumor immune response in a subject comprising administering to the subject an effective amount of a composition comprising an anti-Activin A antibody. 
(iii). Claim 2, in line 2, replace “function, activity, or proliferation” with – activity or proliferation --.
(iv). Claim 3, in line 1, delete “function or”.
(v). Claim 4, in line 1, delete “function or”.

Information Disclosure Statement
The information disclosure statements filed on 08/19/2021 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to the office action.
Conclusion
Claims 1-5, 7, and 15 are allowed. 

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/
Primary Examiner, Art Unit 1646                                                                                                                                                                                                        
August 24, 2021